department of the treasury internal_revenue_service washington d c office_of_chief_counsel date conex cc ita b04 number info release date index no dear this letter is in response to your inquiry dated date on behalf of concerning the hotel industry's need for tax relief following the terrorist attacks of date previously granted by the irs allowing additional time for taxpayers to complete like- kind exchanges under sec_1031 of the internal_revenue_code asked us to expand the relief to the hotel industry we sympathize with the financial hardship and other adverse effects the hotel industry experienced because of the september terrorist attacks our initial focus after the attacks was to provide relief to those individuals and organizations most immediately harmed since that time the effect on all industries has been more widespread than anyone could have estimated at present however we are not planning to issue additional relief for those taxpayers engaging in sec_1031 like-kind_exchanges i hope this information is helpful if i can be of further help please contact requested i am enclosing a copy of this letter and of of my office at as letter sincerely robert a berkovsky branch chief associate chief_counsel income_tax accounting enclosures
